           Case 4:21-cv-04883-DMR Document 13 Filed 09/21/21 Page 1 of 6



 1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21031 Ventura Blvd, Suite 340
 5   Woodland Hills, CA 91364
     Phone: 323-306-4234
 6   Fax: 866-633-0228
 7   tfriedman@toddflaw.com
     abacon@toddflaw.com
 8   mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
     Attorneys for Plaintiff
10

11                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
12
     SIDNEY NAIMAN, individually             Case No.: 4:21-cv-04883-DMR
13   and on behalf of all others similarly
     situated,
14
                                         JOINT STIPULATION FOR
     Plaintiff,
15                                       CONTINUANCE OF INITIAL CASE
            vs.                          MANGEMENT CONFERENCE AND
16
     MCIHAEL MILLER INSURANCE DEFENDANT’S RESPONSIVE
17   COMPANY; and DOES 1 through         PLEADING AND ORDER (AS
     10, inclusive, and each of them,    MODIFIED)
18
                                         HON. DONNA M. RYU
19   Defendant.
                                         DATE: SEPTEMBER 29, 2021
20                                       NEW DATE: DECEMBER 1, 2021
21                               JOINT STIPULATION

22         WHEREAS, the instant matter was filed on July 14, 2021 [Dkt. 1];

23         WHEREAS, on September 2, 2021, the Parties stipulated to extend

24   Defendant’s time to respond to the Complaint to October 1, 2021 [Dkt. 7];

25         WHEREAS, the Court set an initial case management conference for

26   September 29, 2021, with a joint report due September 22, 2021 [Dkt. 5];

27         WHEREAS, as Defendant has just appeared in this action, the case is not at

28
     JOINT STIPULATION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE & ORDER
                                            -1-
           Case 4:21-cv-04883-DMR Document 13 Filed 09/21/21 Page 2 of 6



 1   issue such that the Parties request the case management conference be continued
 2   by 63 days to provide time for the Parties to exchange information and meet and
 3   confer about the matter;
 4         WHEREAS, Defendant additionally wishes for a further extension of 30
 5   days on its responsive pleading deadline while the Parties exchange information;
 6         WHEREAS, good cause exists for such extension in the interests of judicial
 7   economy and cost savings, as permitting the Parties to further explore an
 8   exchange of information and engage in settlement discussions prior to incurring
 9   the costs associated with the scheduling conference will facilitate such
10   discussions.
11         Thus, the parties jointly stipulate that:
12         The scheduling conference set for September 29, 2021 be vacated, and
13   continued to December 1, 2021, or a later date that is convenient to this Court and
14   the joint status report be due seven (7) days before the new date.
15         Defendant’s responsive pleading deadline is extended to November 3, 2021.
16   SO STIPULATED.
17   //
18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE & ORDER
                                             -2-
           Case 4:21-cv-04883-DMR Document 13 Filed 09/21/21 Page 3 of 6



 1
     Dated: September 21st, 2021              Respectfully submitted,

 2                                                  By: s/Todd M. Friedman
 3                                                  Todd M. Friedman, Esq.
                                                    Attorney for Plaintiff
 4

 5                                                  BY: S/ Michael J. Fish
                                                    Lisa Garcia, Esq.
 6                                                  Attorneys For Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE & ORDER
                                            -3-
           Case 4:21-cv-04883-DMR Document 13 Filed 09/21/21 Page 4 of 6



 1                           SIGNATURE CERTIFICATION
 2

 3         Pursuant to Section 2(f)(4) of the Electronic Filing Administrative Policies
 4   and Procedures Manual, I hereby certify that the content of this document is
 5   acceptable to counsel for Defendant, and that I have obtained authorization to affix
 6   counsel for Defendant’s electronic signature to this document.
 7

 8
     Dated: September 21st, 2021             Respectfully submitted,

 9                                          Law Offices of Todd M. Friedman, P.C.
10
                                             By: s/ Todd M. Friedman
11                                             Todd M. Friedman, Esq.
12                                             Attorney for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE & ORDER
                                            -4-
           Case 4:21-cv-04883-DMR Document 13 Filed 09/21/21 Page 5 of 6



 1   Filed electronically on this 21st Day of September, 2021, with:
 2   United States District Court CM/ECF system.
 3   Notification sent electronically on this 21st Day of September, 2021, to:
 4
     Honorable Donna M. Ryu
 5   United States District Court
     Northern District of California
 6
     And All Counsel of Record as Recorded On The Electronic Service List
 7

 8

 9   /s/ Todd M. Friedman, Esq.
10   TODD M. FRIEDMAN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE & ORDER
                                            -5-
           Case 4:21-cv-04883-DMR Document 13 Filed 09/21/21 Page 6 of 6



 1

 2

 3
                       UNITED STATES DISTRICT COURT
 4                   NORTHERN DISTRICT OF CALIFORNIA
 5
     SIDNEY NAIMAN, individually               Case No.: 4:21-cv-04883-DMR
 6   and on behalf of all others similarly
     situated,
 7                                             ORDER (AS MODIFIED)
     Plaintiff,                                GRANTING JOINT
 8                                             STIPULATION FOR
            vs.                                CONTINUANCE OF INITIAL
 9                                             CASE MANAGEMENT
     MCIHAEL MILLER INSURANCE                  CONFERENCE AND
10   COMPANY; and DOES 1 through               DEFENDANT’S RESPONSIVE
     10, inclusive, and each of them,          PLEADING
11
     Defendant.
12

13

14
                              ORDER (AS MODIFIED)
15
     Pursuant to the Stipulation of the Parties, and for GOOD CAUSE:
16
           The initial case management conference set for September 29, 2021 is
17
           vacated and reset for December 1, 2021 at 10:00 a.m. by Zoom video
18
           conference.
19
           The parties shall file their joint case management conference statement by
20
           November 24, 2021.
21
           Defendant’s responsive pleading shall be due by November 3, 2021.
22                                                                      S DISTRICT
                                                                     ATE           C
                                                                    T
23
                                                                                     O
                                                                S




                                                                                      U
                                                               ED




                                                                                       RT




     IT IS SO ORDERED AS MODIFIED.                                                ERED
                                                           UNIT




24                                                                          O ORD D
                                                                    IT IS S    DIFIE
                                                                       AS MO
                                                                                              R NIA




25
                                                                                         u
                                                                               a M. Ry
                                                           NO




     Dated: September 21, 2021                                          onn
                                                       By:_____________________
                                                                                             FO




26                                                              Judge D
                                                            RT




                                                                                         LI




                                                       Hon. Donna
                                                              ER     M. Ryu F C
                                                                H




                                                                                         A




27                                                               N
                                                                   D IS T IC T O
                                                       United States District
                                                                         R      Judge
28
                                   ORDER (AS MODIFIED)
                                             -1-
